Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 1of11 Page ID #95

Clerk’s Office,

This is what | am submitting for my case.
Tina L. Lidy

Vs.

Stevens industries (Joan Thies, James Buhnerkempe, Sandra Bushby)

19-cv-1266
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 2o0f11 Page ID #96

Clerk’s Office / Judge Magistrate, Mark Beatty

Stevens Industries heinously, maliciously, vindictively went after me for misconduct and

insubordination and | was never talked to, warned or written up for it.

Joan Thies intentionally tried to get my unemployment denied and Joan Thies lied twice

under oath to the appeal hearing judge when she told him:

1. That she responded to the emails that | had sent. She nor anyone else responded to
my emails or talked to me about anything.

2. Joan Thies lied when she told the appeal hearing judge under oath that | said that |
wasn’t going to do something because it wasn’t my job. She just threw that in there
to try to get me denied and she did not show any proof or list anything specific.

e | believe Joan Thies also told the appeal hearing judge under oath that | did not
violate any policies and the Administration Law Judge’s Decision for my
unemployment appeal hearing states on the bottom of the first page that “No
written policies were provided.”

e | shouldn’t have had to file an appeal to try to get my unemployment. Joan Thies
told me the day that she fired me that | could sign up for unemployment the next
day. Joan’s boss, James Buhnerkempe, was in her office when she fired me and told
me this. | had waited a few weeks because | asked the EEOC to ask Stevens
Industries if | could go back to my original position in Security. | was granted my
unemployment.

If Joan Thies did not submit any written policies regarding misconduct or

insubordination or have any documentation of it in my personnel file, then why did she

go after me for misconduct and insubordination?? This is just retaliation because |

turned them into the EEOC again.

| have had physical, emotional and mental pain and suffering because of what this

company has done to me. | didn’t deserve what they did to me. | was punished

because | kept turning them into the EEOC, which is my right to do so.

1. [haven't really slept well at night since Stevens Industries fired me because | know
what they did to me.

2. lam constantly stressed out and frustrated because | am having such a hard time
getting a job.

3. I cry and get depressed.
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 3of11 Page ID #97

4. Stevens Industries retaliated and fired me so | lost my insurance and about 3 weeks
later on May 24, 2017 | fell on my left foot and broke my left big toe. | couldn’t
hardly walk on it for about 3 months and couldn’t hardly wear shoes. | got a pinched
nerve in my left shoulder blade and around my elbow laying on the arm of the couch
when | would lay propped up on the couch with my toe and it caused tendinitis in
my left arm and numbness in my thumb and first two fingers. | have bone spurs and
osteoarthritis in my left big toe as a result of falling on my foot and it not really
healing properly and was told that | probably should have had surgery to fix it.

5. | ended up getting Eczema from taking 2 rounds of steroids for my tendinitis. It gets
red, hurts, itches and gets scaly sometimes.

Stevens Industries wouldn’t give me enough training to do the Purchasing / Clerical
Support that | was moved to due to the mediation. | am quite capable of learning. | was
Salutatorian in high school and | finished both Medical Coding and Billing and Medical
Transcription with a 95% GPA. | was also on the Dean’s List for At-Home Professions
where | took the classes. When | would get stuck and need help the trainers would just
tell me that they couldn’t help me right now and | would just be sitting there for 2-3
hours with nothing else to do before they would come back and say that they could help
me now.

| have shown that James Buhnerkempe told me in an email that “I assure you no one at
Stevens Industries is fighting your unemployment.” The unemployment adjudication
papers say Employer Contest: Yes. May 25, 2017

| have shown that Joan Thies falsified the Complaint Report or documentation when she
said that “Tina said Yes.” that the harassment with Ronnie Burton was over. Joan Thies
was trying to force me to say yes that the harassment with Ronnie Burton was over. She
kept me in security when | was security clerk past my shift because | wouldn’t agree
with her. | told her “Whatever” because she was trying to force me to say yes. Joan and
| argued several times about the email that she had sent stating that Ronnie Burton was
to clock in and clock out and move on. | had never seen this paper before | requested
the complete copy of my personnel file. In addition, if | had agreed to it then why didn’t
| sign it???

This company has destroyed my employability in the area. They have a lot of influence
in the area with other businesses and with hospitals and medical offices because they
are a major company in the area. | think they are a Fortune 500 company.
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 4of11 Page ID #98

e This company has ruined my permanent work record because | turned them into the
EEOC.

e This company conspired to get me out of the company and keep me out of
the company because | kept turning them into the EEOC which is my right
to do so.

e This company will lie to try to get out of trouble.

e This company will even lie under oath.

e This company does not care about laws, rules, or regulations. This
company does whatever it wants and expects their attorney to get them
out of whatever wrongdoing they did.

Tina L. Lidy

San & Sy

19-cv-1266
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 5of11 Page ID #99

Clerk’s Office / Judge Magistrate Mark Beatty,

| would like to motion that this complaint form that | found in my personnel file be added to the
charge list against Stevens Industries.

Or

| would like to enter the complaint report or documentation as evidence to show that Joan
Thies (Stevens Industries) lies and falsifies reports or documentation.

e There is a page in my personnel file that says that | agreed to the
harassment being over by Ronnie Burton that | had never seen before and
Joan and | argued that day about in an email she said that he wasn’t to be
down in my work area except to clock in and out and to move on and she
told me about 4 times to “Get off that email!” and | kept telling her that is
what her email said. She kept me in the security office when | was security
clerk past my time to leave because | did not agree with what she had said.
She was trying to force me to agree with her. It was past when my shift
ended when she let me go. This report is a lie. My answer was not “Yes”. |
told her “Whatever” because she was trying to force me to say yes. In
addition, if | had agreed to this report then why didn’t | sign it??? This
report is false and it is a lie. It is fabricated. It is against the law to falsify
reports. Joan Thies should be found guilty of falsifying reports. | would like
to motion that this be added to the charge list or entered as evidence that
Joan Thies (Stevens Industries) lies and falsifies reports or documentation.

This was included in the box that | sent to Stevens attorney as well.

Tina L. Lidy
Son st: ol Ay

3:19-cv-1266
Case 3:19-cv-01266-M Document 2 iled 06/08/20 Page 6 of 11 Page ID #100
‘Cotiplaint Form

May 15,2015
Date of Complaint

 

Associate name Tina Lidy
Supervisor Ryan Lee
Department Security

The purpose is to document a discussion that took place Thursday January 28 with
the following employees were present

Tina Lidy, Security

Ryan Lee supervisor

Jim Buhnerkempe Chief Financial Officer

Joan Thies Personnel Manager

At this meeting we conducted a wrap up discussion to determine if the harassment
event that occurred May 15" has been resolved.

Tina agreed saying that Ron has not spoken to her since that day , he long longer
comes to her office , he does not communicate to her in any way .There have been
no interaction with Ron Burton towards Tina since this time .

When asked if the harassment has been resolved Tina said yes.

It was agreed and understood this this complaint is resolved.

_Tina

 

Signature
Date

 
aed f11 Page ID #101
Case 3:19-cv-01266-MAB °CMNipia Ine Por Page 70 a

May 15,2015

Date

 

Associate name Tina Lidy
Supervisor Ryan Lee
Department Security

of

 

The purpose js to document 4 discussion that took place Thursday January 28 with
the following employees were present

Tina Lidy, Security
Ryan Lee supervisor

Jim Buhnerkempe Chief Financia! Officer

Joan Thies Personnel Manager

At this meeting we conducted ¢ Wrab UD discussion to determine if the harassment

event that occurred May 15"
Ting agree

no interaction with Ron Burton
When asked if the harassment

Te
du

No S!sn ature,

_Tine

nas been resolved.
1 Saying that Ron has not SDOKEN to
comes to her office , he does not

ner since that day , he ‘ong ionger

communicate to her in any Way . There have been

towards Tina since this time .
nas been resolved Tina saia ves, TALS

+hat-

ts eG. lak.

Ba ae | b+ Sa
Wes agreed and understood this this complaint is resoived. tab n }

ThiS fCeperrt -< fclse,
This is Faberceated.

 

een
Date

LT had never Seen +his Paper

Pte west

—

Pile atter » Wee fore)

el Shebing that Ronnre Rurte

in, Cleek gut MOve gn,

with we tor
be ead off tht

She Seri Wye. Ronnbt_Reeten UWS as ste |
dW 4 the Seems y OT free after Aa

ek w femplete HoPry

 

Signature

—

unk: l mS

wt MY Personne

“ “IG Gay

ua \ Sent me an

——

a tel Aer + +4 WAS Whet

Aang la our
mar trf, foi

A me Pepe

nol te
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 8 of 11 Page ID #102

.

Joan Thies

To: Tina Licdy
Subject: RE: FW: Ronnie Burton

Ha,
3Tton taken

esday 7-21-5015 around 1:00 after luncis | Spuke to hon he signed a second harassment foliow-up counseling
lus was in response to your concern that Ron’s being by the plant entrance break area for any le
ausing you to be uncomfortable .

 

th of tine this wae

=xplained that Ron effective today tnat he is not to sit in the area by the security entrance He

asked if that meant

  

 

 

an ‘tvisit with his friend in the back and | said yes that means youcan’t visit with associates near the tinie clocks or

«ployee break area but you can visit with him in another location in the plant.

ina you mentioned this was the fourth time that you complained about Ron being by the e

employee vending machines
ak area. In the past weeks Ron

 

eo ourdoy OfS a$ 15 Nis

e
ice OF to use the employee center closest ta his work center. The thought being as long as Ron was no

  

was told not to take Junch in that break area instead ,

5
or

ecurity office for extended periods of time he would not be a causing you any

with your e-mail and videos you have been sc nding | can see that the two of us had a different understanding of wh

{on is expected todo. In response to Gur discussion on Thursday or Friday last week we

    

    

dy OF
reduce your anxiety . Ron has been told that he can ‘t Stay in that area near security he is ul, use the
anding or ice and water machine and move out of that area clasest to the security office. | With no

“dows and stairway between you and your security office have given you no sense of security .

uring Tuesdays discussion Ron was sorry that you still felt uncomfortable by his presence. Ron told mie that he has not
/JOKEN tO you since we first brought the harassment complaint to his attention and he agreed toc

omply with our
‘@mands.

-tevens Industries hope there are no more events but should there be
concern as quickly as we can. Ifildon'tr espond ¢
my absence.

please call me or page me we want to address
et Rob Bushue his supervisor Ext. 3557 he will address the |

 

oan Phtes & Stevens ladustrics. Ime. @ P2217

-S
tuna Resources Manager 704 West Main Street Pe 2] FeBS
WwW. stevensind.com Peutopolis. IE. 62467

\

as Sy = Phin sl az zz Rae xz ee: Ws az =z = = x
c
. Q
=
om
Led)
=
a

From: Tina Lidy [mailto:tinal@stevensind. com]
Sent: Tuesday, July 21, 2015 2:00 PM
To: ‘Joan Thies’

l Subject: RE: FW: Ronnie Burton
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 9of11 Page ID #103

Joan Thies has been in trouble before for unfair practices or wrong doings. | think it was before she
started Stevens Industries before 1999. Joan Thies was HR at Sherwin - William Paints in Effingham, IL.
They had built a new Aerosol building or something and the employees that were already working at
Sherwin-Williams on 3 shift wanted first shift in the new Aerosol building or something and Joan Thies
was promising jobs to people from local companies like 3Z Printing and Stevens Industries the 1* shift
positions at the new Aerosol building for Sherwin — Williams. Joan was fired over this and then went to
Stevens Industries.

Brian Jellison drives the straight trucks and vans there and he told me that he told Joan Thies and his
supervisor Robbie Snow more than once that he would not go work in the Effingham Warehouse, on the
dock, or up in Stock Stores before they fired him and then she let him come back.

| think Stevens Industries might be saying negative things about me to people who call and inquire about
my employment with them. | had an interview in Altamont for a Customer Service position through a
temp agency. Then the same temp agency called me and asked if they could send my stuff over to the
same business in Altamont, IL for a Data Entry job. The temp agency said that the company wasn’t
interested in me because the Data Entry worked closely with the Customer Service Representative. That
sounds to me like someone (Stevens Industries) is telling them that | don’t work well with other people
and that is not the case. | worked closely together in an office of about 20-30 people at Herff Jones and |
was on the Excel team made up of myself and two other people. | have really good work reviews from
Herff Jones. | have never been talked to warned or written up about misconduct or insubordination at
Stevens or anywhere else that | worked. | also was interviewed at a company in Dieterich, IL about a
year before | was fired and they told me that they were really interested in me because it was a Data
Entry, Order Processing, Customer Service position. | think they also talked to Stevens and they told
them negative things about me because now | can’t even get an interview with them.

Also, a Truck Company in Effingham sent me an email saying that they would contact me in March
about an interview. They never sent me an email so | sent them one asking if they had filled the position
and they didn’t respond until after they hired someone. | think maybe they contacted Stevens also
about me. | can’t even get low paying jobs through a temp service and | think it all points back to what
Stevens is telling them when they call to inquire about me. | was fired because | turned them back in for
not paying me correctly after | was moved to a Purchasing / Clerical Support position and for them not
giving me enough training. They were just looking for a reason to fire me because | turned them in
again. The reason Joan Thies gave me when she fired me was “We are ending your session. You are not
happy here and it is not working for us either.” There was never any mention until | signed up for
unemployment that it was misconduct or insubordination. | have never been talked to, warned, or
written up at Stevens Industries or anywhere else that | have worked. Everyone else that worked at
Stevens would get talked to, warned, and written up about things and they just fired me. That isn’t fair.
| just complained because they weren’t giving me enough training and one of my trainers was talking to
me like | was stupid and | was just fired. My trainer Cheryl Jared said “Don’t you understand how to do
this?”. Cheryl Jared had only trained me about an hour to optimize a board pattern. | felt that Cheryl
Jared was creating a hostile work environment for me. There isn’t anything in my complete copy of my
personnel file that indicates that anyone was talked to about me not getting enough training or Cheryl
Jared talking to me like | was stupid when she was training me. | don’t think Joan Thies did her job to
investigate it. Stevens Industries (Joan Thies) purposely ruined my work history to benefit them
because | turned them in again. | had never been fired from anywhere before that.
Case 3:19-cv-01266-MAB Document 23 Filed 06/08/20 Page 10 0f11 Page ID #104

| have had 3 different interviews through a temp agency for Data Entry. | did Data Entry at Herff Jones in
Arcola, Illinois for almost 12 years and | can’t even get a temp job for something that | have experience
in for almost 12 years.

| can’t even get hired for part-time office work. | think it is because Stevens Industries fired me from an
Office position and possibly saying negative things about me. | don’t think people in Effingham, Illinois
want to hire someone for an office job because they were fired. Again, | am originally from about 45
minutes North of where | am currently living and not from this area.

| also had an interview at J & J Ventures Gaming in Effingham Illinois. | interviewed with Sharon Koeble
(Pronounced Cable) about a Customer Service position. Sharon told me that she made a couple of calls
before my interview and looked at my resume at least twice and noticed that | had worked almost 12
years at Herff Jones and Stevens Industries for only about 2 years. Sharon asked me about Stevens
Industries and | told her that | was moved to a new job and they said that it wasn’t working out. It
sounded like she knew that | had complained about not getting enough training because she said that
she basically already heard that. | think one of these calls might have been to Stevens Industries to
inquire about me working at Stevens. | think Sandra Bushby the new HR Manager at Stevens might be
saying negative things about me. | think that she might be telling people that call to inquire about me
about me complaining about not getting enough training after | was moved to my new job in Purchasing
and maybe saying that | refused to train with Cheryl Jared, but probably isn’t telling them that she was
talking to me like | was stupid when she was training me or saying that | don’t work well with others and
that isn’t the case. | worked closely with people at Herff Jones in Arcola, Illinois and had very good
reviews there. | think the new HR Manager Sandra Bushby might also be telling them that it was
“Misconduct or Insubordination”. | was granted my unemployment so it was unfounded and this
shouldn't be mentioned to people to inquire about my working at Stevens Industries if she is telling
people this. | think | only called in about 4 days in over two years and at least two of those | used the
reason as “Not getting enough training” because | was stressed out and frustrated because | wasn’t
getting enough training.

{ had an interview for a Customer Service Representative at Kingery Printing in Effingham Illinois. During
the interview | was asked if | had issues working with HR. | think Stevens Industries is telling people that

| have issues working with HR.

| have went to 4 different temp agencies in Effingham Illinois and they can’t get me hired either.
 

US POSTAGE PAID

Origin: 62407

$12 30
: o 1623880701-08

EXPECTED DELIVERY DAY: 06/06/20

fas est ae
SHIP > Z

TO: : sae
750 MISSOURI AVE SOUTHERN Sigiay

i RICT OF LV
EAST SAINT LOUIS IL 62201-2954 EAST ST. LOUIS Ore!

USPS TRACKING®NUMBER

MTN

9505 5126 8571 0155 2951 26

i
vA
